 
 
IB 
Union Calendar No. 297
112th CONGRESS  2d Session 
H. R. 1545
[Report No. 112–430] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2011 
Mr. Flores introduced the following bill; which was referred to the Committee on Natural Resources 
 

April 16, 2012
Additional sponsors: Mr. Farenthold, Mr. Hall, Mr. Carter, Ms. Granger, Mr. Sessions, Mr. Culberson, Mr. Gohmert, Mr. Brady of Texas, Mr. Barton of Texas, Mr. Neugebauer, Mr. Burgess, Mr. Canseco, and Mr. Poe of Texas 


April 16, 2012
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on April 14, 2011




A BILL 
To establish the Waco Mammoth National Monument in the State of Texas, and for other purposes. 
 

1.Short titleThis Act may be cited as the Waco Mammoth National Monument Establishment Act of 2011.
2.FindingsCongress finds that—
(1)the Waco Mammoth Site area is located near the confluence of the Brazos River and the Bosque River in central Texas, near the city of Waco;
(2)after the discovery of bones emerging from eroding creek banks leading to the uncovering of portions of 5 mammoths, Baylor University began investigating the site in 1978;
(3)several additional mammoth remains have been uncovered making the site the largest known concentration of mammoths dying from the same event;
(4)the mammoth discoveries have received international attention; and
(5)Baylor University and the city of Waco, Texas, have been working together—
(A)to protect the site; and
(B)to develop further research and educational opportunities at the site.
3.DefinitionsIn this Act:
(1)CityThe term City means the city of Waco, Texas.
(2)Management planThe term management plan means the management plan for the Monument prepared under section 5(c)(1).
(3)MapThe term map means the map entitled Proposed Boundary Waco-Mammoth National Monument, numbered T21/80,000, and dated April 2009.
(4)MonumentThe term Monument means the Waco Mammoth National Monument established by section 4(a).
(5)SecretaryThe term Secretary means the Secretary of the Interior.
(6)StateThe term State means the State of Texas.
(7)UniversityThe term University means Baylor University in the State.
4.Waco Mammoth National Monument, Texas
(a)EstablishmentThere is established in the State, as a unit of the National Park System, the Waco Mammoth National Monument, as generally depicted on the map.
(b)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
5.Administration of monument
(a)In generalThe Secretary shall administer the Monument in accordance with—
(1)this Act; and
(2)any cooperative agreements entered into under subsection (b)(1).
(b)Authorities of Secretary
(1)Cooperative AgreementsThe Secretary may enter into cooperative management agreements with the University and the City, in accordance with section 3(l) of Public Law 91–383 (16 U.S.C. 1a–2(l)).
(2)Acquisition of landThe Secretary may acquire by donation only from the City any land or interest in land owned by the City within the proposed boundary of the Monument.
(c)General Management plan
(1)In generalNot later than 3 years after the date of enactment of this Act, the Secretary, in consultation with the University and the City, shall complete a general management plan for the Monument.
(2)InclusionsThe management plan shall include, at a minimum—
(A)measures for the preservation of the resources of the Monument;
(B)requirements for the type and extent of development and use of the Monument;
(C)identification of the capacity of the Monument for accommodating visitors; and
(D)opportunities for involvement by the University, City, State, and other local and national entities in—
(i)developing educational programs for the Monument; and
(ii)developing and supporting the Monument.
(d)Prohibition of use of Federal fundsNo Federal funds may be used to pay the costs of—
(1)carrying out a cooperative agreement under subsection (b)(1);
(2)acquiring land for inclusion in the Monument under subsection (b)(2);
(3)developing a visitor center for the Monument;
(4)operating or maintaining the Monument;
(5)constructing exhibits for the Monument; or
(6)developing the general management plan under subsection (c).
(e)Use of non-Federal fundsNon-Federal funds may be used to pay any costs that may be incurred by the Secretary or the National Park Service in carrying out this section.
(f)Effect on eligibility for financial assistanceNothing in this Act affects the eligibility of the Monument for Federal grants or other forms of financial assistance that the Monument would have been eligible to apply for had National Park System status not been conferred to the Monument under this Act.
(g)Termination of national park system status
(1)In generalDesignation of the Monument as a unit of the National Park System shall terminate if the Secretary determines that Federal funds are required to operate and maintain the Monument.
(2)ReversionIf the designation of the Monument as a unit of the National Park System is terminated under paragraph (1), any land acquired by the Secretary from the City under subsection (b)(2) shall revert to the City.
(h)Private property protectionNo private property may be made part of the Monument without the written consent of the owner of that private property.
6.No buffer zonesNothing in this Act, the establishment of national monument, or the management plan shall be construed create buffer zones outside of the national monument. That an activity or use can be seen or heard from within the Monument shall not preclude the conduct of that activity or use outside the Monument.
 

April 16, 2012
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
